DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 12-15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10-17 and 26-28 of copending Application No. 16/495810 (reference application). 

	Regarding claim 1, ‘810 claim 1 provides a cap, a pour aperture, a pour lid.  ‘810 claim 8 further provides a fill aperture and fill lid.  ‘810 claims 10-11 further provide the pour lid and fill lid are rotatable about a pivot axis that is non-parallel to the longitudinal axis of the apparatus.  Additionally, ‘810 claims 26-28 also provide a cap, pour aperture, pour lid, fill aperture, fill lid, and shared pivot axis. Further, ‘810 claim 13 provides a second vent which is equivalent to the as claimed first vent. ‘810 further provides in claim 16 a filter assembly which connects to the cap.
	Regarding claim 2, ‘810 claim 7 further provides a container body.  While ‘810 does not expressly provide it removably attached to the cap, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have removably attached it to the cap for the purpose of providing a complete assembly capably for holding liquid.
	Regarding claim 12, ‘810 claim 12 anticipates the claim.
	Regarding claim 13, ‘810 claim 13 anticipates the claim wherein the second vent disclosed is equivalent to the as claimed first vent of instant claim 13.
	Regarding claim 14, ‘810 claim 14 provides a third vent equivalent to the claimed second vent for communication with the outside environs.
	Regarding claim 15, ‘810 claim 15 anticipates the claim.
	Regarding claim 17, ‘810 claim 17 further provides a diffuser above the filter assembly, the diffuser having one or a plurality of openings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of “the filter assembly comprises a mesh basket…” creates confusion. In claim 1, the filter assembly is established as comprising a filter cavity to contain filtration media. In claim 8, it appears that the filter assembly is now itself comprising filtration media (mesh basket, pads, mesh wall, etc.). It is unclear if the various media recited in claim 8 are intended to define the construction of the filter assembly that comprises a filter cavity or intended to define components disposed within the filter cavity.
Regarding claim 10, the recitation of “the filter cartridge” lacks proper antecedent basis.
Regarding claim 12, the recitation of “a filter assembly” creates confusion. Is this the same or a different from the “a filter assembly” recited in the last clause of claim 1?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wallays (USP 5,960,999).
Note in view of the amendment to claim 1 and specifically to provide that “the filter assembly comprising a filter cavity to contain filtration media” raises a new interpretation of the Wallays reference as set forth below. The previously presented rejection and indicated allowability was under the interpretation that “a filter assembly” included a filtration media; the claim as amended sets forth a new scope not requiring a filtration media and thus a new interpretation of Wallays has been taken.
With respect to the preamble statement “for dispensing a liquid”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 1, Wallays discloses an apparatus (title/abstract) in figures 1-7 comprising:
A cap (22) configured to connect to a container body having a chamber, the cap comprising:
A first vent through the cap to enable air to pass from the chamber of the container body through the first vent and outside the container body (see in figure 3, 
A fill aperture that is capable of supplying liquid to a container body (see in figure 3, aperture 16 on the right side of the cap 22);
A pour aperture that is capable of discharging liquid (see figure 3, aperture 16 on the left side of the cap 22);
A fill lid rotatable about a pivot axis in a first direction to close the fill aperture and rotatable about the pivot axis in a second direction to open the fill aperture, the first direction opposite the second direction, the pivot axis non-parallel to a longitudinal axis of the apparatus (40); and
A pour lid rotatable about the pivot axis in the first direction to open the pour aperture and rotatable about the pivot axis in the second direction to close the pour aperture (38).
Wallays further provides a filter assembly which connects to the cap (12), the filter assembly comprising a filter cavity to contain filtration media (interior of body 12 capable of containing a filter media).
Regarding claim 12, Wallays further provides the cap (22) comprises a platform disposed below the pour and fill lids (platform surface of 22), and a sidewall extending transversely from a bottom side of the platform (30), the sidewall capable of receiving the filter assembly (12) and configured to be disposed within the chamber of the container body.
Regarding claim 14, Wallays further provides a second vent between the recess and the outside environs (C6/L20-40).
.
Allowable Subject Matter
Claims 2 and 17 would be allowable if the obviousness type double patenting rejections is overcome or otherwise withdrawn.
Claims 8-11 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759